DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendment
The amendment to Claims 1 and 13 is acknowledged and accepted.
The amendment overcomes the Notice of Non-Compliant Amendment.
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive. The applicant argues that in Gardner, the temperature information of the sample is obtained by indirect calculation, while the temperature sensor of the claimed application directly feeds back the temperature of the sample. However, there is nothing in the current claims to specify how the temperature is read out of the temperature sensor and consequently, the sensor of Gardner satisfies “temperature sensor configured to sense a temperature or a variation of temperature of the detected sample during irradiating of the exciting light from the laser onto the sample.” The rejection is maintained.

Terminal Disclaimer
The terminal disclaimer filed on 8/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 6, 7, 13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Gardner (US 2015/0168367 A1).

Regarding Independent Claim 1, Gardner discloses a Raman spectrum inspection apparatus (Fig. 1 in combination with Figs. 2 or 3), comprising:

an optical device configured to guide the exciting light to a sample and collect a light signal from the sample (fibers 122, 120, 126 and beam-splitter 124, as shown in FIG. 1);
a spectrometer configured to split the light signal collected by the optical device so as to generate a Raman spectrum of the sample which is detected (“radiation processing module 106 can be configured to determine a Raman spectrum of one or more substances within object 140,” [0026]); and
a security monitor (106b, [0026]) configured to monitor a security state of the sample during irradiating of the exciting light from the laser onto the sample, and to provide a security indicating signal representing whether or not the sample is damaged due to being irradiated by the exciting light wherein the security monitor comprises a temperature sensor configured to sense a temperature or a variation of temperature of the detected sample during irradiating of the exciting light from the laser onto the sample (“radiation processing module 106 may optionally include an infra-red detector 106b to detect thermal infra-red radiation emitted by object 140. That information is also communicated by line 128c to processor 110 so that processor 110 can evaluate the temperature of the portion of the object 140 illuminated by illuminating light 136,” [0026]; “[i]f the temperature is near a suspected ignition temperature of an explosive material (220) then the laser can be turned off (230) to avoid igniting the material. If this is not the case but the temperature is rapidly increasing at a rate beyond a predetermined limit (236), or the Raman spectral data change resulting from a temperature change is 
Regarding Claim 6, Gardner discloses the Raman spectrum inspection apparatus according to claim 1, wherein the Raman spectrum inspection apparatus further comprises a controller ([p]rocessor 110 is in electrical communication with light source 102, radiation processing module 106, display 108, storage unit 112, and communication interface 114 via communication lines 128a-f, [0024]) configured to send a control signal to the laser so as to reduce a power of the laser or to turn off the laser if the security indicating signal provided by the security monitor indicates that a security of the sample is affected by a detection performed to the sample (security related to temperature being close to ignition temperature; as per [0026] and [0033] as explained in Claim 1; also “the temperature of the portion of the sample illuminated may exceed an ignition point of the material, or the change (including the rate of change) of the temperature may suggest that the ignition point may soon be reached, as a result of heating by the illuminating light,” [0005]; “[a]t any point when the spectral data indicates temperature is near an ignition temperature light source 102 can be turned off and an operator alert generated (230a),” [0035]; and “light source 102 could also be  turned off if it is found at process (230) or (230a) that the rate of change exceeds a second 
Regarding Claim 7, Gardner discloses the Raman spectrum inspection apparatus according to claim 1, wherein the Raman spectrum inspection apparatus further comprises a controller ([p]rocessor 110 is in electrical communication with light source 102, radiation processing module 106, display 108, storage unit 112, and communication interface 114 via communication lines 128a-f, [0024]) configured to send a control signal to the laser so as to reduce a power of the laser or to turn off the laser if the temperature or variation of temperature of the sample sensed by the temperature sensor exceeds a threshold (as per [0026] and [0033] as explained in Claim 1; threshold is the predetermined limit indicated in [0033]; also “the temperature of the portion of the sample illuminated may exceed an ignition point of the material, or the change (including the rate of change) of the temperature may suggest that the ignition point may soon be reached, as a result of heating by the illuminating light,” [0005]; “[a]t any point when the spectral data indicates temperature is near an ignition temperature light source 102 can be turned off and an operator alert generated (230a),” [0035]; and “light source 102 could also be  turned off if it is found at process (230) or (230a) that the rate of change exceeds a second predetermined limit which is higher than the predetermined limit already mentioned for reducing the light source power,” [0037]).

Regarding Independent Claim 13, Gardner discloses a method of monitoring a detection security of a Raman spectrum inspection apparatus (Figs 2 or 3 by means of the device of Fig. 1), comprising:

guiding the exciting light to a sample and collecting a light signal from the sample (by means of fibers 122, 120, 126 and beam-splitter 124, as shown in FIG. 1); 
monitoring a security state of the sample during irradiating of the exciting light from the laser onto the sample (by means of 106b, [0026]), and providing a security indicating signal representing whether or not the sample is damaged due to being irradiated by the exciting light (“radiation processing module 106 may optionally include an infra-red detector 106b to detect thermal infra-red radiation emitted by object 140. That information is also communicated by line 128c to processor 110 so that processor 110 can evaluate the temperature of the portion of the object 140 illuminated by illuminating light 136,” [0026]; “[i]f the temperature is near a suspected ignition temperature of an explosive material (220) then the laser can be turned off (230) to avoid igniting the material. If this is not the case but the temperature is rapidly increasing at a rate beyond a predetermined limit (236), or the Raman spectral data change resulting from a temperature change is changing at a rate beyond a predetermined limit (236), then the power of the illuminating light is reduced (240). If the temperature or spectral data are not beyond the predetermined limit (236) then Raman spectral data can be produced or continued to be produced, and analyzed (250), [0033].” The security signal is the signal to turn the laser off to avoid igniting the material, or to reduce the power of the illuminating light sent by using one of the communication lines 128a-f, Fig. 1, [0024]), and

wherein the monitoring a security state of the sample comprises:
sensing a temperature or a variation of temperature of the detected sample during irradiating of the exciting light from the laser onto the sample (as per [0026] and [0033]); and
sending the control signal to the laser so as to reduce the power of the laser or to turn off the laser if the sensed temperature or variation of temperature of the sample exceeds a threshold (as per [0026] and [0033]; threshold is the predetermined limit indicated in [0033]; “the temperature of the portion of the sample illuminated may exceed an ignition point of the material, or the change (including the rate of change) of the temperature may suggest that the ignition point may soon be reached, as a result of heating by the illuminating light,” [0005]; “[a]t any point when the spectral data indicates temperature is near an ignition temperature light source 102 can be turned off and an operator alert generated (230a),” [0035]; and “light source 102 could also be  turned off if it is found at process (230) or (230a) that the rate of change exceeds a second predetermined limit which is higher than the predetermined limit already mentioned for reducing the light source power,” [0037]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 2012/0018829 A1 discloses all claim limitations except for providing a security indicating signal representing whether or not the sample is damaged due to being irradiated by the exciting light. This reference is considered relevant and may be used for an obviousness type rejection.

US 10,260,949 B2 discloses all claim limitations except for the presence of a security monitor configured to monitor a security state of the sample during irradiating of the exciting light from the laser onto the sample and to provide a security indicating signal representing whether or not the sample is damaged due to being irradiated by the exciting light.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877